                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

HECTOR ARTURO REA-PONCE,                       §
# 54869-177,                                   §
             Movant,                           §
                                               §
v.                                             §       Civil No. 3:18-CV-1155-M-BK
                                               §      (Criminal No. 3:16-CR-193-M-1)
UNITED STATES OF AMERICA                       §
          Respondent.                          §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
        OF THE UNITED STATES MAGISTRATE JUDGE, AND
          DENYING A CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions and Recommendation for plain error. Finding none, the

Court accepts the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

       IT IS THEREFORE ORDERED that the motion to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255 is denied.

       Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing Sections 2254 and 2255 Proceedings

in the United States District Court, and 28 U.S.C. § 2253(c), the Court denies a certificate

of appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions and Recommendation filed in this case in support of its finding

that the petitioner has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable

jurists would find “it debatable whether the petition states a valid claim of the denial of a

                                              1
constitutional right” and “debatable whether [this Court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

         If petitioner files a notice of appeal,

         ( ) petitioner may proceed in forma pauperis on appeal.

         (X) petitioner must pay the $505.00 appellate filing fee or submit a motion to
         proceed in forma pauperis.


         SO ORDERED this 22nd day of October, 2019.




   1   Rule 11 of the Rules Governing §§ 2254 and 2255 Proceedings reads as follows:
  (a) Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the
final order, the court may direct the parties to submit arguments on whether a certificate
should issue. If the court issues a certificate, the court must state the specific issue or
issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
certificate, the parties may not appeal the denial but may seek a certificate from the court
of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
does not extend the time to appeal.
 (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
appeal an order entered under these rules. A timely notice of appeal must be filed even if
the district court issues a certificate of appealability.




                                                   2
